Citation Nr: 0809293	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  00-24 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for polymyositis, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility.


REPRESENTATION

Appellant represented by:	Mark Lippman, Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

This matter initially came before the Board from a June 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied 
service connection for polymyositis, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility under 38 U.S.C.A. § 1151.

The case was subsequently transferred to the Medical and 
Regional Office Center (RO) in Wichita, Kansas and was 
remanded by the Board in December 2003.  In a decision issued 
in July 2005, the Board denied the claim on the merits.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2006 Order, the Court 
endorsed a joint motion for remand and remanded the matter 
for compliance with the instructions in the joint motion, 
namely furnishing the veteran with a VA examination as had 
been requested in the Board's December 2003 remand.   

As previously noted by the Board in a remand issued in 
December 2006, although the Court did not explicitly state in 
the June 2006 Order that the July 2005 Board decision that 
denied the § 1151 claim was vacated, the Board proceeded on 
the assumption that the Court Order endorsing the joint 
motion included a determination that the underlying Board 
decision should be vacated.

The veteran and his wife testified at a December 2002 
Decision Review Officer hearing at the RO and the veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing in April 2005.  Transcripts of the 
hearings have been associated with the claims file.

As will be explained herein, a due process matter has arisen 
in this case which must be addressed prior to issuing an 
appellate decision on the merits.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran's 38 U.S.C.A. § 1151 claim was most recently 
adjudicated in a Supplemental Statement of the Case (SSOC) 
issued in March 2005.  Thereafter, the veteran presented 
testimony a travel Board hearing held in April 2005, at which 
time he submitted additional evidence accompanied by a 
waiver.  Subsequently, the Board issued a remand in the case 
in December 2006, in which the Board directed the RO to: (1) 
schedule the veteran for a VA examination; and subsequently 
(2) readjudicate the claim considering the evidence not 
previously considered and issue a new SSOC.  Pursuant to the 
Board's 2006 remand, additional evidence including: a 
September 2007 VA medical opinion, an October 2007 VA 
examination report and an addendum opinion dated in January 
2008, was added to the record.  However, there has been no 
readjudication of this case or SSOC issued since March 2005; 
accordingly, none of the evidence added to the record since 
that time has been considered in conjunction with the 
veteran's pending claim.  

It is clear that a SSOC was not issued in this case although 
this action was specifically requested pursuant to the 
Board's 2006 Remand.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Moreover, VA regulations 
mandate that the Agency of Original Jurisdiction (AOJ/RO) is 
required to issue a SSOC if, pursuant to a remand of the 
Board, it develops the evidence (as is the case here) or 
cures a procedural defect, unless one of the following two 
exceptions applies: 1) the only purpose of the remand is to 
assemble records previously considered by the RO; or 2) the 
Board specifies in the remand that a SSOC is not required.  
See 38 C.F.R. § 19.31(c).  Neither of the exceptions 
discussed in 38 C.F.R. § 19.31(c) is applicable in this case.  
Therefore, this case must be returned to the RO for the 
issuance of a SSOC which includes consideration of all of the 
evidence added to the record since March 2005.

Accordingly, the case is REMANDED for the following action:

The claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative, to 
include consideration of all of the 
evidence added to the record since the 
issuance of the March 2005 SSOC.  Then, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

